 

Exhibit 10.1

 

FINAL FORM

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made as of October 10, 2018 by and
among (i) MTech Acquisition Corp., a Delaware corporation (“Purchaser”), (ii) MJ
Freeway LLC, a Colorado limited liability company (the “Company”), and (iii) the
undersigned member (“Holder”) of the Company. Any capitalized term used but not
defined in this Agreement will have the meaning ascribed to such term in the
Merger Agreement.

 

WHEREAS, on or about the date hereof, Purchaser, MTech Acquisition Holdings
Inc., a Delaware corporation and a wholly-owned subsidiary of Purchaser
(“Pubco”), MTech Purchaser Merger Sub Inc., a Delaware corporation and a
wholly-owned subsidiary of Pubco (“Purchaser Merger Sub”), MTech Company Merger
Sub LLC, a Colorado limited liability company and a wholly-owned subsidiary of
Pubco (“Company Merger Sub”), the Company and the other parties named therein,
have entered into that certain Agreement and Plan of Merger (as amended from
time to time in accordance with the terms thereof, the “Merger Agreement”),
pursuant to which, among other matters, (i) Purchaser Merger Sub will merge with
and into Purchaser, with Purchaser continuing as the surviving entity (the
“Purchaser Merger”), and with security holders of Purchaser receiving
substantially equivalent securities of Pubco, and (ii) Company Merger Sub will
merge with and into the Company, with the Company continuing as the surviving
entity (the “Company Merger”, and together with the Purchaser Merger, the
“Mergers”), and with equity holders of the Company receiving shares of common
stock of Pubco, and as a result of which Mergers, among other matters, Purchaser
and the Company will become wholly-owned subsidiaries of Pubco and Pubco will
become a publicly traded company, all upon the terms and subject to the
conditions set forth in the Merger Agreement and in accordance with the
applicable provisions of the DGCL and the Colorado Act;

 

WHEREAS, the Board of Managers of the Company has (a) approved and declared
advisable the Merger Agreement, the Ancillary Documents, the Mergers and the
other transactions contemplated by any such documents (collectively, the
“Transactions”), (b) determined that the Transactions are fair to and in the
best interests of the Company and its members (the “Company Members”) and (c)
recommended the approval and the adoption by each of the Company Members of the
Merger Agreement, the Ancillary Documents, the Mergers and the other
Transactions; and

 

WHEREAS, as a condition to the willingness of Purchaser to enter into the Merger
Agreement, and as an inducement and in consideration therefor, and in view of
the valuable consideration to be received by Holder thereunder, and the expenses
and efforts to be undertaken by Purchaser and the Company to consummate the
Transactions, Purchaser, the Company and Holder desire to enter into this
Agreement in order for Holder to provide certain assurances to Purchaser
regarding the manner in which Holder is bound hereunder to vote any membership
or other equity interests of the Company which Holder beneficially owns, holds
or otherwise has voting power (the “Units”) during the period from and including
the date hereof through and including the date on which this Agreement is
terminated in accordance with its terms (the “Voting Period”) with respect to
the Merger Agreement, the Mergers, the Ancillary Documents and the Transactions.

 

NOW, THEREFORE, in consideration of the premises set forth above, which are
incorporated in this Agreement as if fully set forth below, and intending to be
legally bound hereby, the parties hereby agree as follows:

 

 

 

 

1.Covenant to Vote the Units. Holder agrees, with respect to all of the Units:

 

(a)          during the Voting Period, at each meeting of the Company Members or
any class or series thereof, and in each written consent or resolutions of any
of the Company Members in which Holder is entitled to vote or consent, Holder
hereby unconditionally and irrevocably agrees to be present for such meeting and
vote (in person or by proxy), or consent to any action by written consent or
resolution with respect to, as applicable, the Units (i) in favor of, and adopt,
the Mergers, the Merger Agreement, the Ancillary Documents, any amendments to
the Company’s Organizational Documents, and all of the other Transactions (and
any actions required in furtherance thereof), (ii) in favor of the other matters
set forth in the Merger Agreement, and (iii) to vote the Units in opposition to:
(A) any Acquisition Proposal and any and all other proposals (x) for the
acquisition of the Company, (y) that could reasonably be expected to delay or
impair the ability of the Company to consummate the Mergers, the Merger
Agreement or any of the Transactions, or (z) which are in competition with or
materially inconsistent with the Merger Agreement or the Ancillary Documents;
(B) other than as contemplated by the Merger Agreement, any material change in
(x) the present capitalization of the Company or any amendment of the Company’s
Organizational Documents or (y) the Company’s corporate/limited liability
company structure or business; or (C) any other action or proposal involving the
Company or any of its Subsidiaries that is intended, or would reasonably be
expected, to prevent, impede, interfere with, delay, postpone or adversely
affect in any material respect the Transactions or would reasonably be expected
to result in any of the conditions to the Company’s obligations under the Merger
Agreement not being fulfilled;

 

(b)          to promptly execute and deliver all related documentation and take
such other action in support of the Mergers, the Merger Agreement, any Ancillary
Documents and any of the Transactions as shall reasonably be requested by the
Company or Purchaser in order to carry out the terms and provision of this
Section 1, including (i) execution and delivery to the Company of a Letter of
Transmittal, a Lock-Up Agreement and the other Transmittal Documents, (ii)
delivery of Holder’s Company Certificate (or a Lost Certificate Affidavit in
lieu of the Company Certificate), duly endorsed for transfer, to Pubco and any
similar or related documents and such other documents as may be reasonably
requested by Pubco or Purchaser, (iii) any actions by written consent of the
Company Members presented to Holder, and (vi) any applicable Ancillary Documents
(including if the Holder is a Significant Seller, the Non-Competition
Agreement), customary instruments of conveyance and transfer, and any consent,
waiver, governmental filing, and any similar or related documents;

 

(c)          not to deposit, and to cause their Affiliates not to deposit,
except as provided in this Agreement, any Units owned by Holder or his/her/its
Affiliates in a voting trust or subject any Units to any arrangement or
agreement with respect to the voting of such Units, unless specifically
requested to do so by the Company and Purchaser in connection with the Merger
Agreement, the Ancillary Documents and any of the Transactions;

 

(d)          except as contemplated by the Merger Agreement or the Ancillary
Documents, make, or in any manner participate in, directly or indirectly, a
“solicitation” of “proxies” or consents (as such terms are used in the rules of
the SEC) or powers of attorney or similar rights to vote, or seek to advise or
influence any Person with respect to the voting of, any equity interests of the
Company in connection with any vote or other action with respect to the
Transactions, other than to recommend that Company Members vote in favor of
adoption of the Merger Agreement and the Transactions and any other proposal the
approval of which is a condition to the obligations of the parties under the
Merger Agreement (and any actions required in furtherance thereof and otherwise
as expressly provided by Section 1 of this Agreement); and

 

(e)          to refrain from exercising any dissenters’ rights or rights of
appraisal under applicable law at any time with respect to the Mergers, the
Merger Agreement, the Ancillary Documents and any of the Transactions, including
pursuant to the Colorado Act.

 

 2 

 

 

2.Other Covenants.

 

(a)          No Transfers. Holder agrees that during the Voting Period it shall
not, and shall cause its Affiliates not to, without Purchaser’s and the
Company’s prior written consent, (A) offer for sale, sell (including short
sales), transfer, tender, pledge, encumber, assign or otherwise dispose of
(including by gift) (collectively, a “Transfer”), or enter into any contract,
option, derivative, hedging or other agreement or arrangement or understanding
(including any profit-sharing arrangement) with respect to, or consent to, a
Transfer of, any or all of the Units; (B) grant any proxies or powers of
attorney with respect to any or all of the Units; (C) permit to exist any lien
of any nature whatsoever (other than those imposed by this Agreement, applicable
securities Laws or the Company’s Organizational Documents, as in effect on the
date hereof) with respect to any or all of the Units; or (D) take any action
that would have the effect of preventing, impeding, interfering with or
adversely affecting Holder’s ability to perform its obligations under this
Agreement. The Company hereby agrees that it shall not permit any Transfer of
the Units in violation of this Agreement. Holder agrees with, and covenants to,
Purchaser and the Company that Holder shall not request that the Company
register the Transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any Units during the term of this Agreement
without the prior written consent of Purchaser and the Company, and the Company
hereby agrees that it shall not effect any such Transfer.

 

(b)          Changes to Units. In the event of an equity dividend or
distribution, or any change in the equity interests of the Company by reason of
any equity dividend or distribution, equity split, recapitalization,
combination, conversion, exchange of equity interests or the like, the term
“Units” shall be deemed to refer to and include the Units as well as all such
equity dividends and distributions and any securities into which or for which
any or all of the Units may be changed or exchanged or which are received in
such transaction. Holder agrees during the Voting Period to notify Purchaser
promptly in writing of the number and type of any additional Units acquired by
Holder, if any, after the date hereof.

 

(c)          Compliance with Merger Agreement. Holder agrees to not during the
Voting Period take or agree or commit to take any action that would make any
representation and warranty of Holder contained in this Agreement inaccurate in
any material respect. Holder further agrees that it shall use its commercially
reasonable efforts to cooperate with Purchaser to effect the Mergers, all other
Transactions, the Merger Agreement, the Ancillary Documents and the provisions
of this Agreement. During the Voting Period, Holder shall not authorize or
permit any of its Representatives to, directly or indirectly, take any action
that the Company is prohibited from taking pursuant to Section 5.2 of the Merger
Agreement (unless Purchaser shall have consented thereto).

 

(d)          Registration Statement. During the Voting Period, Holder agrees to
provide to Purchaser, the Company and their Representatives any information
regarding Holder or the Units that is reasonably requested by Purchaser, the
Company or their respective Representatives (including Pubco) for inclusion in
the Registration Statement.

 

(e)          Publicity. Holder shall not issue any press release or otherwise
make any public statements with respect to the Transactions or the transactions
contemplated herein without the prior written approval of the Company and
Purchaser. Holder hereby authorizes the Company and Purchaser to publish and
disclose in any announcement or disclosure required by the SEC, Nasdaq or the
Registration Statement (including all documents and schedules filed with the SEC
in connection with the foregoing), Holder’s identity and ownership of the Units
and the nature of Holder’s commitments and agreements under this Agreement, the
Merger Agreement and any other Ancillary Documents.

 

 3 

 

 

3.           Grant of Proxy. Holder, with respect to all of the Units, hereby
irrevocably grants to, and appoints, Purchaser and any designee of Purchaser
(determined in Purchaser’s sole discretion) as Holder’s attorney-in-fact and
proxy, with full power of substitution and resubstitution, for and in Holder’s
name, to vote, or cause to be voted (including by proxy or written consent, if
applicable) any Units owned (whether beneficially or of record) by Holder, and
revokes all prior proxies given in connection with any of the matters set forth
herein. The proxy and power of attorney granted herein is granted in
consideration of Purchaser entering into this Agreement and the Merger Agreement
and incurring certain related fees and expenses, and shall be deemed to be
coupled with an interest, shall be irrevocable during the term of this Agreement
and shall survive the bankruptcy, insolvency or dissolution of Holder, but shall
expire at the end of the Voting Period. Holder shall, from time to time as
reasonably requested by Purchaser or the Company, execute and deliver such
further instruments, agreements or other documents and take such other actions
as may be necessary or advisable to give effect to, confirm, evidence or
effectuate the purposes of the proxy and power of attorney granted by this
Section 3. Holder agrees, until this Agreement is terminated in accordance with
Section 6(a), to vote its Shares in accordance with Section 1 above.

 

4.           Capacity. This Agreement is executed and delivered by Holder solely
in his, her or its capacity as a holder and owner of Units and not as an
officer, director or manager of the Company.

 

5.           Representations and Warranties of Holder. Holder hereby represents
and warrants to Purchaser and the Company as follows:

 

(a)          Binding Agreement. Holder (i) if a natural person, is of legal age
to execute this Agreement and is legally competent to do so and (ii) if not a
natural person, is (A) a corporation, limited liability company, company or
partnership duly organized and validly existing under the laws of the
jurisdiction of its organization and (B) has all necessary power and authority
to execute and deliver this Agreement, to perform its obligations hereunder and
to consummate the transactions contemplated hereby. If Holder is not a natural
person, the execution and delivery of this Agreement, the performance of its
obligations hereunder and the consummation of the transactions contemplated
hereby by Holder has been duly authorized by all necessary corporate, limited
liability or partnership action on the part of Holder, as applicable. This
Agreement, assuming due authorization, execution and delivery hereof by the
other parties hereto, constitutes a legal, valid and binding obligation of
Holder, enforceable against Holder in accordance with its terms (except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and other similar laws of general applicability
relating to or affecting creditor’s rights, and to general equitable
principles). Holder understands and acknowledges that Purchaser is entering into
the Merger Agreement in reliance upon the execution and delivery of this
Agreement by Holder.

 

(b)          Ownership of Units. As of the date hereof, Holder has beneficial
ownership over the type and number of the Units set forth under Holder’s name on
the signature page hereto, is the lawful owner of such Units, has the sole power
to vote or cause to be voted such Units, and has good and valid title to such
Units, free and clear of any and all pledges, mortgages, encumbrances, charges,
proxies, voting agreements, liens, adverse claims, options, security interests
and demands of any nature or kind whatsoever, other than those imposed by this
Agreement, applicable securities Laws or the Company’s Organizational Documents,
as in effect on the date hereof. There are no claims for finder’s fees or
brokerage commission or other like payments in connection with this Agreement or
the transactions contemplated hereby pursuant to arrangements made by Holder.
Except for the Units set forth under Holder’s name on the signature page hereto,
as of the date of this Agreement, Holder is not a beneficial owner or record
holder of any: (i) equity securities of the Company, (ii) securities of the
Company having the right to vote on any matters on which the holders of equity
securities of the Company may vote or which are convertible into or exchangeable
for, at any time, equity securities of the Company or (iii) options, warrants or
other rights to acquire from the Company any equity securities or securities
convertible into or exchangeable for equity securities of the Company.

 

 4 

 

 

(c)          No Conflicts. No filing with, or notification to, any Governmental
Authority, and no consent, approval, authorization or permit of any other person
is necessary for the execution of this Agreement by Holder, the performance of
its obligations hereunder or the consummation by it of the transactions
contemplated hereby. None of the execution and delivery of this Agreement by
Holder, the performance of its obligations hereunder or the consummation by it
of the transactions contemplated hereby shall (i) conflict with or result in any
breach of the certificate of incorporation, bylaws or other comparable
organizational documents of Holder, if applicable, (ii) result in, or give rise
to, a violation or breach of or a default under any of the terms of any Contract
or obligation to which Holder is a party or by which Holder or any of the Units
or its other assets may be bound, or (iii) violate any applicable Law or Order,
except for any of the foregoing in clauses (i) through (iii) as would not
reasonably be expected to impair Holder’s ability to perform its obligations
under this Agreement in any material respect.

 

(d)          No Inconsistent Agreements. Holder hereby covenants and agrees
that, except for this Agreement, Holder (i) has not entered into, nor will enter
into at any time while this Agreement remains in effect, any voting agreement or
voting trust with respect to the Units inconsistent with Holder’s obligations
pursuant to this Agreement, (ii) has not granted, nor will grant at any time
while this Agreement remains in effect, a proxy, a consent or power of attorney
with respect to the Units and (iii) has not entered into any agreement or
knowingly taken any action (nor will enter into any agreement or knowingly take
any action) that would make any representation or warranty of Holder contained
herein untrue or incorrect in any material respect or have the effect of
preventing Holder from performing any of its material obligations under this
Agreement.

 

6.Miscellaneous.

 

(a)          Termination. Notwithstanding anything to the contrary contained
herein, this Agreement shall automatically terminate, and none of Purchaser, the
Company or Holder shall have any rights or obligations hereunder, upon the
earliest to occur of (i) the mutual written consent of Purchaser, the Company
and Holder, (ii) the Effective Time (following the performance of the
obligations of the parties hereunder required to be performed at or prior to the
Effective Time), and (iii) the date of termination of the Merger Agreement in
accordance with its terms. The termination of this Agreement shall not prevent
any party hereunder from seeking any remedies (at law or in equity) against
another party hereto or relieve such party from liability for such party’s
breach of any terms of this Agreement. Notwithstanding anything to the contrary
herein, the provisions of this Section 6(a) shall survive the termination of
this Agreement. 

 

(b)          Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns. This Agreement and
all obligations of Holder are personal to Holder and may not be assigned,
transferred or delegated by Holder at any time without the prior written consent
of Purchaser and the Company, and any purported assignment, transfer or
delegation without such consent shall be null and void ab initio. Each of the
Company and Purchaser may freely assign any or all of its rights under this
Agreement, in whole or in part, to any successor entity (whether by merger,
consolidation, equity sale, asset sale or otherwise) without obtaining the
consent or approval of Holder.

 

(c)          Third Parties. Nothing contained in this Agreement or in any
instrument or document executed by any party in connection with the transactions
contemplated hereby shall create any rights in, or be deemed to have been
executed for the benefit of, any person that is not a party hereto or thereto or
a successor or permitted assign of such a party.

 

 5 

 

 

(d)          Governing Law; Jurisdiction. This Agreement and any dispute or
controversy arising out of or relating to this Agreement shall be governed by
and construed in accordance with the laws of the State of New York, without
regard to the conflict of law principles thereof. All Actions arising out of or
relating to this Agreement shall be heard and determined exclusively in any
state or federal court located in New York, New York (or in any appellate courts
thereof) (the “Specified Courts”). Each party hereto hereby (i) submits to the
exclusive jurisdiction of any Specified Court for the purpose of any Action
arising out of or relating to this Agreement brought by any party hereto and
(ii) irrevocably waives, and agrees not to assert by way of motion, defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that the Action is brought in an
inconvenient forum, that the venue of the Action is improper, or that this
Agreement or the transactions contemplated hereby may not be enforced in or by
any Specified Court. Each party agrees that a final judgment in any Action shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by Law. Each party irrevocably consents to the
service of the summons and complaint and any other process in any other action
or proceeding relating to the transactions contemplated by this Agreement, on
behalf of itself, or its property, by personal delivery of copies of such
process to such party at the applicable address set forth or referred to
in Section 6(g). Nothing in this Section 6(d) shall affect the right of any
party to serve legal process in any other manner permitted by applicable law.

 

(e)          WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY WITH RESPECT TO ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EACH PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY ACTION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (ii) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 6(e).

 

(f)           Interpretation. The titles and subtitles used in this Agreement
are for convenience only and are not to be considered in construing or
interpreting this Agreement. In this Agreement, unless the context otherwise
requires: (i) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural and vice versa; (ii) “including” (and with
correlative meaning “include”) means including without limiting the generality
of any description preceding or succeeding such term and shall be deemed in each
case to be followed by the words “without limitation”; (iii) the words “herein,”
“hereto,” and “hereby” and other words of similar import in this Agreement shall
be deemed in each case to refer to this Agreement as a whole and not to any
particular section or other subdivision of this Agreement; and (iv) the term
“or” means “and/or”. The parties have participated jointly in the negotiation
and drafting of this Agreement. Consequently, in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement.

 

(g)          Notices. All notices, consents, waivers and other communications
hereunder shall be in writing and shall be deemed to have been duly given when
delivered (i) in person, (ii) by facsimile or other electronic means, with
affirmative confirmation of receipt, (iii) one Business Day after being sent, if
sent by reputable, nationally recognized overnight courier service or (iv) three
(3) Business Days after being mailed, if sent by registered or certified mail,
pre-paid and return receipt requested, in each case to the applicable party at
the following addresses (or at such other address for a party as shall be
specified by like notice):

 

 6 

 

 



If to Purchaser, to:

 

MTech Acquisition Corp.
10124 Foxhurst Court
Orlando, Florida 32836
Attn: Tahira Rehmatullah
Facsimile No.: (407) 370-3097
Telephone No.: (407) 345-8332
Email: tahira@mtechacquisitioncorp.com

With a copy to (which shall not constitute notice):

 

Ellenoff Grossman & Schole LLP
1345 Avenue of the Americas, 11th Floor
New York, New York 10105
Attn:      Stuart Neuhauser, Esq.
               Matthew A. Gray, Esq.
Facsimile No.: (212) 370-7889
Telephone No.: (212) 370-1300
Email:      sneuhauser@egsllp.com
                 mgray@egsllp.com

If to the Company, to:

 

MJ Freeway LLC
1601 Arapahoe Street, Suite 900
Denver, CO 80202
Attn: Jessica Billingsley, CEO
Facsimile No.:  (888) 932-6537
Telephone No.:  (888) 932-6537
Email: jessica@mjfreeway.com

With a copy to (which shall not constitute notice):

 

Graubard Miller
The Chrysler Building
405 Lexington Avenue - 11th Floor
New York, New York 10174
Attn:       David Alan Miller, Esq.
Facsimile No.: (212) 818-8881
Telephone No.: (212) 818-8661
Email:      DMiller@graubard.com

If to Holder, to: the address set forth under Holder’s name on the signature
page hereto, with a copy (which will not constitute notice) to, if not the party
sending the notice, each of the Company and Purchaser (and each of their copies
for notices hereunder).

 

(h)          Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance, and either retroactively or prospectively) only
with the written consent of Purchaser, the Company and the Holder. No failure or
delay by a party in exercising any right hereunder shall operate as a waiver
thereof. No waivers of or exceptions to any term, condition, or provision of
this Agreement, in any one or more instances, shall be deemed to be or construed
as a further or continuing waiver of any such term, condition, or provision.

 

(i)           Severability. In case any provision in this Agreement shall be
held invalid, illegal or unenforceable in a jurisdiction, such provision shall
be modified or deleted, as to the jurisdiction involved, only to the extent
necessary to render the same valid, legal and enforceable, and the validity,
legality and enforceability of the remaining provisions hereof shall not in any
way be affected or impaired thereby nor shall the validity, legality or
enforceability of such provision be affected thereby in any other jurisdiction.
Upon such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties will substitute for any invalid,
illegal or unenforceable provision a suitable and equitable provision that
carries out, so far as may be valid, legal and enforceable, the intent and
purpose of such invalid, illegal or unenforceable provision.

 

 7 

 

 

(j)            Specific Performance. Each of Holder and the Company acknowledges
that its obligations under this Agreement are unique, recognizes and affirms
that in the event of a breach of this Agreement by such party, money damages
will be inadequate and Purchaser will have not adequate remedy at law, and agree
that irreparable damage would occur in the event that any of the provisions of
this Agreement were not performed by Holder or the Company in accordance with
their specific terms or were otherwise breached. Accordingly, Purchaser shall be
entitled to an injunction or restraining order to prevent breaches of this
Agreement by Holder or the Company and to enforce specifically the terms and
provisions hereof, without the requirement to post any bond or other security or
to prove that money damages would be inadequate, this being in addition to any
other right or remedy to which such party may be entitled under this Agreement,
at law or in equity.

 

(k)         Expenses. Each party shall be responsible for its own fees and
expenses (including the fees and expenses of investment bankers, accountants and
counsel) in connection with the entering into of this Agreement, the performance
of its obligations hereunder and the consummation of the transactions
contemplated hereby; provided, that in the event of any Action arising out of or
relating to this Agreement, the non-prevailing party in any such Action will pay
its own expenses and the reasonable documented out-of-pocket expenses, including
reasonable attorneys’ fees and costs, reasonably incurred by the prevailing
party.

 

(l)          No Partnership, Agency or Joint Venture. This Agreement is intended
to create a contractual relationship among Holder, the Company and Purchaser,
and is not intended to create, and does not create, any agency, partnership,
joint venture or any like relationship among the parties hereto or among any
other Company equity holders entering into voting agreements with the Company or
Purchaser. Holder is not affiliated with any other holder of securities of the
Company entering into a voting agreement with the Company or Purchaser in
connection with the Merger Agreement and has acted independently regarding its
decision to enter into this Agreement. Nothing contained in this Agreement shall
be deemed to vest in Purchaser any direct or indirect ownership or incidence of
ownership of or with respect to any Units.

 

(m)          Further Assurances. From time to time, at another party’s request
and without further consideration, each party shall execute and deliver such
additional documents and take all such further action as may be reasonably
necessary or desirable to consummate the transactions contemplated by this
Agreement.

 

(n)          Entire Agreement. This Agreement (together with the Merger
Agreement to the extent referred to herein) constitutes the full and entire
understanding and agreement among the parties with respect to the subject matter
hereof, and any other written or oral agreement relating to the subject matter
hereof existing between the parties is expressly canceled; provided, that, for
the avoidance of doubt, the foregoing shall not affect the rights and
obligations of the parties under the Merger Agreement or any Ancillary Document.
Notwithstanding the foregoing, nothing in this Agreement shall limit any of the
rights or remedies of Purchaser or the Company, or any of the obligations of
Holder under any other agreement between Holder and either Purchaser or the
Company, respectively, or any certificate or instrument executed by Holder in
favor of Purchaser or the Company, and nothing in any other agreement,
certificate or instrument shall limit any of the rights or remedies of Purchaser
or the Company or any of the obligations of Holder under this Agreement.

 

(o)          Counterparts; Facsimile. This Agreement may also be executed and
delivered by facsimile or electronic signature or by email in portable document
format in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 8 

 

 

IN WITNESS WHEREOF, the parties have executed this Voting Agreement as of the
date first written above.

 

  Purchaser:       MTECH ACQUISITION CORP.         By:         Name:   Title:  
    The Company:       MJ FREEWAY LLC         By:     Name:   Title:

 

Holder:

 

[______________________________]

 

By:     Name:   Title:  

 

Number and Type of Units:

 

__________ Company Common Units

 

__________ Series A Preferred Units

 

__________ Series B Preferred Units

 

__________ Series C Preferred Units

 

__________ Profits Interests Units

 

Address for Notice:

 

Address:                                   Facsimile No.:           Telephone
No.:            Email:    

 

{Signature Page to Voting Agreement}

 

 

 